Citation Nr: 0327213	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  01-07 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for peptic ulcer 
disease, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for joint pain due to 
an undiagnosed illness.

4.  Entitlement to service connection for insomnia due to an 
undiagnosed illness.

5.  Entitlement to service connection for sinusitis.

6.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
skin condition.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from September to December 1984 
and from January to April 1991.  The latter period of active 
duty included service in Southwest Asia theater of operations 
during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was enacted.  This liberalizing 
law is applicable to the veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 (to be 
codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  The record 
does not reflect the veteran was provided notice of the VCAA.  
This should be accomplished prior to a final decision.  

The Board also notes and acknowledges that in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  The opportunity must be taken at this time to 
inform the appellant that a full year is allowed to respond 
to a VCAA notice.  

Under the circumstances, this case is remanded for the 
following:  

1.  The veteran and his representative should be 
sent a letter explaining the VCAA, to include the 
duty to assist and notice provisions contained 
therein.  Among other things, the letter should 
explain, what, if any, information (medical or lay 
evidence) not previously provided to the Secretary 
is necessary to substantiate the veteran's claims 
at issue.  The letter should also specifically 
inform the veteran and his representative of which 
portion of the evidence is to be provided by him 
and which part, if any, the VA will attempt to 
obtain on his behalf.  This notice should be 
consistent with the recent decision in Paralyzed 
Veterans of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 5103, 
5103A and any other applicable precedent.  

2.  It should also be ascertained if the veteran 
has received any VA, non-VA, or other medical 
treatment for the disorders at issue that is not 
evidenced by the current record.  The veteran  
should be provided with the necessary 
authorizations for the release of any treatment 
records not currently on file, and these records 
should be obtained.  

3.  After taking any additional development as may 
be deemed proper, including if appropriate the 
conduct of any appropriate VA medical examinations, 
the claims on appeal should be re-adjudicated.  In 
the event that the claims are not resolved to the 
satisfaction of the veteran, he should be furnished 
a Supplemental Statement of the Case regarding such 
issues.  Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




